In re North American Ins. Agency; St. Paul Fire & Marine Ins. Co.; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial; to the Court of Appeal, Fifth Circuit, No. 93-CA-0104; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “D”, No. 338-951.
GRANTED.
It appearing that applicant’s motion-to be recognized as an appellant was denied by order of a single judge of the court of appeal, it is ordered that the denial be set aside and that this case be remanded to the court of appeal for consideration of applicant’s motion by a three-judge panel. La. Const. Art. V., § 8(A) and (B).
CALOGERO, C.J., not on panel.